Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 6-7, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru (US Pre-Grant Publication 2009/0119268), in view of Tang et al. (US Pre-Grant Publication 2015/0149383), and further in view of Hauth et al. (US Pre-Grant Publication 2017/0308807). 

As to claim 1, Bandaru teaches a system for acquiring web content related to a received input comprising data related to an entity that includes at least one of: the entity name, a unique identification of the entity, an affiliation of the entity, a geographic location related to the entity (see paragraphs [0103]-[0108]. Web content about an entity is acquired), from a plurality of data sources that identifies at least one association of the entity for retrieval of contextually relevant associations of the entity, wherein the system comprises:  5
at least one crawler configured to crawl the plurality of data sources for acquiring the web content, wherein the at least one crawler is configured to systematically visit publicly available Internet sources and acquire the web content (see paragraph [0085]-[0086]),
a processor configured to:
a) filter the acquired web content to obtain information relating to the 10entity … (see paragraphs [0101]-[0102]. The acquired web content is filtered and parsed);
b) identify probable associations of the entity from the obtained information relating to the entity using an ontology … (see paragraphs [0103]-[0108]. Parsed tokens 
c) determine for each of the probable associations, at least one of: 
a recency attribute, a frequency attribute, a proximity attribute, a 15semantics attribute (see paragraphs [0103]-[0108] and [0112]-[0113]. Semantics attributes may be identified. Also see [0112] for mapping confidence scores to determine whether an association should be mapped to a particular entity);
d) determine a probability score for each of the probable associations of the entity, based on at least one of: 
the recency attribute, the frequency attribute, the proximity attribute, the semantics attribute (see [0112]-[0113] for mapping confidence scores to determine whether an association should be mapped to a particular entity); and 29 
e) identify the at least one association of the entity from the probable associations, wherein the at least one association corresponds to a highest probability score (see [0112]-[0113]. The highest scoring association is stored, wherein the association is mapped as the matched entity for the information harvested from the website.); and 
a database communicably coupled to the processor, 5wherein the database is configured to store the data related to the entity …and the at least one association of the entity (see paragraphs [0113]-[0115]. A database stores data related to the entity and associations of the entity).  
Bandaru does not explicitly show: 
a) filter the acquired web content to obtain information relating to the 10entity by removing a first type of noise from the acquired web content, wherein the first type of noise is text that occurs in a plurality of documents multiple times, wherein such text is not contextually relevant in distinguishing a content of the plurality of documents
b) identify probable associations of the entity from the obtained information relating to the entity using an ontology, wherein the ontology is employed to extract contextually relevant information pertaining to a specific field related to the received input, wherein the field relates to a domain or an area of expertise of the entity; 
[storing] the probability score of each of the probable associations of the entity,
Tang teaches: 
at least one crawler configured to crawl the plurality of data sources for acquiring the web content, wherein the at least one crawler is configured to systematically visit publicly available Internet sources and acquire the web content (see paragraphs [0058]-[0059]);
a) filter the acquired web content to obtain information relating to the 10entity by removing a first type of noise from the acquired web content, wherein the first type of noise is text that occurs in a plurality of documents multiple times, wherein such text is not contextually relevant in distinguishing a content of the plurality of documents (see paragraphs [0058]-[0059]. As noted in Figure 2, a plurality of documents are crawled, with the acquired data stored in a database. Paragraph [0058] shows that repeated information is filtered out of acquired web content)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bandaru by the teachings of Tang because Tang provides the benefit of techniques to extract facts about entities from unstructured textual information and storing all the information about an association with an entity while also avoiding irrelevant information, which will aid Bandaru in developing an understanding associations about entities in crawled and analyzed resources.
Hauth teaches: 
b) identify probable associations of the entity from the obtained information relating to the entity using an ontology, wherein the ontology is employed to extract contextually relevant information pertaining to a specific field related to the received input, wherein the field relates to a domain or an area of expertise of the entity (see paragraphs [0016]-[0017]. Hauth receives data from a variety of sources and analyzes it. The analysis involves identifying particular fields about an entity that are empty, such as “level of education,” “job title,” and “certification.” All of these are “fields [that relate] to a domain or an area of expertise of the entity.” As noted in paragraph [0017], inferred values are assigned scores reflecting a confidence that the value is correct, where the confidence may depend on a probability. Also see paragraphs [0033]-[0034] for identifying associations using an ontology of types of data); 
a database arrangement communicably coupled to the processing module, 5wherein the database arrangement is operable to store the data related to the entity, the probability score of each of the probable associations of the entity, and the at least one association of the entity (see paragraphs [0016]-[0018]. The probability scores are stored along with the associations of the entity and the entity data).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bandaru by the teachings of Hauth because Hauth provides additional techniques to infer facts about entities. Hauth also shows storing all the information about an association with an entity, which will aid Bandaru in developing an understanding associations about entities.

As to claim 3, Bandaru as modified teaches the system of claim 1, wherein the at least one crawler is implemented using a distributed architecture (see Bandaru paragraphs [0072] and [0085] - [0086]).  

As to claim 6, Bandaru as modified teaches the system of claim 1, wherein the processor is configured to determine the proximity attribute based on a closeness of occurrence of each of the probable associations and the entity, within the plurality of documents related to the acquired web content (see Bandaru paragraph [0109]-[0110]).  

5 As to claim 7, Bandaru as modified teaches the system of claim 1, wherein the processor is configured to determine the semantics attribute based on a context of at least one term occurring between each of the probable associations and the entity, within the plurality of documents related to the acquired web content (see Bandaru paragraphs [0065] and [0113]).  

As to claim 13 and 20, see the rejection of claim 1.
As to claim 17, see the rejection of claim 6.
As to claim 18, see the rejection of claim 7. 

Claims 4, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru (US Pre-Grant Publication 2009/0119268), in view of Tang et al. (US Pre-Grant Publication 2015/0149383), in view of Hauth et al. (US Pre-Grant Publication 2017/0308807), and further in view of Nachnani (US Pre-Grant Publication 2015/0032738).

As to claim 4, Bandaru as modified teaches the system of the claim 1.
Bandaru does not teach:
wherein the processor is configured to determine the recency attribute based on at least one of:  
15a time of latest update of the web content; and 
a time of latest crawling of the plurality of data sources to acquire the web content.  
Nachnani teaches: 
wherein the processor is configured to determine the recency attribute based on at least one of:  
15a time of latest update of the web content (see paragraph [0024]. Recency is considered when calculating a confidence score); and 
a time of latest crawling of the plurality of data sources to acquire the web content.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bandaru by the teachings of Nachnani because Nachnani provides the benefit of additional methods of identifying associations. This will help administrators of Bandaru to more clearly identify accurate and current associations, which will also help the users of Bandaru to have confidence that associations are accurate. 

As to claim 8, Bandaru as modified teaches the system of claim 1.
Bandaru does not explicitly teach wherein the processor is configured to store 10the acquired web content at (b) in an unstructured form, within the data storage repository.  
Nachnani teaches wherein the processor is configured to store 10the acquired web content at (b) in an unstructured form, within a data storage repository (see paragraph [0037]. Snippets of information may be stored, wherein the snippets are acquired web content that is stored in unstructured form).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bandaru by the teachings of Nachnani because Nachnani provides the benefit of additional methods of storing data that are known in the art. One of ordinary skill in the art would recognize that unstructured pieces of text may be stored in unstructured fashion because it would be obvious to store data in the format that the data is retrieved in.

As to claim 15, see the rejection of claim 4.
As to claim 19, see the rejection of claim 8.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru (US Pre-Grant Publication 2009/0119268), in view of Tang et al. (US Pre-Grant Publication 2015/0149383), in view of Hauth et al. (US Pre-Grant Publication 2017/0308807), and further in view of Chalabi et al. (US Pre-Grant Publication 2018/0039695). 

As to claim 5, Bandaru as modified teaches the system of the claim 1.
Bandaru does not explicitly show wherein the processer is configured to determine the frequency attribute based on a number of co-occurrences of each of 20the probable associations and the entity, within the plurality of documents related to the acquired web content.  
Chalabi shows wherein the processer is configured to determine the frequency attribute based on a number of co-occurrences of each of 20the probable associations and the entity, within the plurality of documents related to the acquired web content (see Chalabi paragraph [0112]. The co-occurrence frequency of associations and an entity may be determined).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bandaru by the teachings of Chalabi because Chalabi provides the benefit of techniques to extract facts about entities from unstructured textual information and storing all the information about an association with an entity, which will aid Bandaru in developing an understanding associations about entities in crawled and analyzed resources.

As to claim 16, see the rejection of claim 5.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru (US Pre-Grant Publication 2009/0119268), in view of Tang et al. (US Pre-Grant Publication 2015/0149383), in view of Hauth et al. (US Pre-Grant Publication 2017/0308807), and further in view of Mones et al. (US Pre-Grant Publication 2017/0154314). 

As to claim 11, Bandaru as modified teaches the system of claim 1.
Bandaru does not teach wherein the processor is further configured to generate a timeline for the entity based on the identified at least one association of 20the entity.  
Mones teaches wherein the processor is further configured to generate a timeline for the entity based on the identified at least one association of 20the entity (see paragraph [0080] were the identification and collection of raw data.  Paragraph [0088] shows that results may be organized in a report including visual timelines).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bandaru in view of Mones because Mones provides the benefit of displaying a user interface that allows one to view associations of an entity along with confidences that will aid a user of Bandaru in understanding associations of an entity more quickly. 

As to claim 12, Bandaru as modified by Mones teaches the system of claim 11, wherein the processor is further configured to receive an input of a specific time period and modify the timeline based on the received input of the specific time period (see Mones paragraphs [0080] and [0088]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152